Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Jacqueline L. Dennis, R.N., DATE: December 1, 1995
Petitioner,

Docket No. C-95-124
Decision No. CR404

-v-

The Inspector General.

DECISION

By letter dated April 17, 1995, Jacqueline L. Dennis,
R.N., the Petitioner herein, was notified by the
Inspector General (I.G.), of the U.S. Department of
Health & Human Services (HHS), that it had been decided
to exclude Petitioner for a period of five years from
participation in the Medicare program and from
participation in the State health care programs described
in section 1128(h) of the Social Security Act (Act),
which are referred to herein as "Medicaid." The I.G.'s
rationale was that exclusion, for at least five years, is
mandated by sections 1128(a)(2) and 1128(c)(3)(B) of the
Act because Petitioner had been convicted of a criminal
offense relating to the neglect or abuse of patients in
connection with the delivery of a health care item or
service.

Petitioner filed a request for review of the I.G.'s
action by an administrative law judge of the Departmental
Appeals Board (DAB). During the prehearing conference
call with the parties on May 26, 1995, both parties
agreed that the case could be decided by submission of
written documentation and that an in-person evidentiary
hearing was not necessary. Order and Schedule for Filing
Briefs and Documentary Evidence, dated June 1, 1995.

Because I determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have decided the case on the
basis of the parties' written submissions.
2

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner
was a registered nurse in Rochester, New York.

2. On March 16, 1994, Petitioner was charged in a
criminal information, brought in the City Court of
Rochester, County of Monroe, with four counts of willful
violation of the health laws, in violation of section 12-
b(2) and 2803-d(7) of the New York State Public Health
Law and Part 81.1(c) of the regulations promulgated
thereunder and three counts of falsifying business
records in the second degree, in violation of section
175.05(1) of the New York State Penal Law. I1.G. Exs. 1,

3. The information alleged that Petitioner, while
working at St. Ann's Home for the Aged in Rochester, New
York, had willfully failed to provide appropriate
treatment to patients in her care by failing to irrigate
a patient's catheter, even though this had been ordered
by the doctor, and by failing to properly treat bedsores
of two other patients as had been ordered by their
physicians. Allegedly, Petitioner thereupon made false
entries on these patients' charts to falsely indicate
that she had performed these services. I.G. Exs. 1, 4 -
6.

4. On August 31, 1994, Petitioner was found guilty after
a jury trial of four counts of willful violation of the
health laws and three counts of falsifying business
records in the second degree. I1.G. Exs. 7, 8.

5. On October 25, 1994, Petitioner was sentenced to 60
days in jail, three years' probation, and a $500 fine.
I.G. Ex. 9 at 16 - 17.

6. On June 13, 1994, in a separate criminal proceeding
in the County of Monroe, Gates Town Court, Petitioner was
charged with two counts of willful violation of the
health laws, in violation of section 12-b(2) and 2803-
d(7) of the New York State Public Health Law and Part
81.1(c) of the regulations and two counts of falsifying
business records in the second degree, in violation of
section 175.05(1) of the New York State Penal Law. I.G.
Exs. 10, 16.
3

7. The criminal information in Finding 6 alleged that
Petitioner, while employed as a registered nurse at
Westgate Nursing Home in Gates, New York, willfully
failed to provide adequate and appropriate services,
treatment, and care to two patients by failing to perform
a blood glucose test as ordered by these patients'
physicians, and then, with intent to defraud, did make
false entries in their medical charts indicating that the
patients had certain blood glucose values when, in fact,
these tests had not been done. I.G. Exs. 10 - 13.

8. On November 16, 1994, Petitioner pled guilty in the
Gates Justice Court to one count of willful violation of
the health laws in satisfaction of the four-count
criminal information and was sentenced to 60 days in jail
and three years' probation to run concurrently with the
sentence Petitioner received in October for her previous
conviction. Finding 6; I.G. Exs. 14, 15.

9. It is undisputed that the individuals neglected or
abused by Petitioner were patients at either St. Ann's
Home for the Aged or the Westgate Nursing Home at the
time, and that Petitioner had been expressly assigned to
care for them. I.G. Exs. 1 - 6, 11 - 14.

10. On April 17, 1995, the I.G. notified Petitioner that
she was being excluded for a period of five years from
participation in the Medicare and Medicaid programs based
on her conviction, in the State of New York, Monroe
County Court, of a criminal offense relating to neglect
or abuse of patients in connection with the delivery of a
health care item or service.

11. The Secretary of HHS has delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Act. 48 Fed. Reg. 21,662
(May 13, 1983).

12. The entry of a judgment of conviction against
Petitioner in the County of Monroe, in either the City
Court of Rochester or the Gates Town Court, constitutes a
conviction of a criminal offense within the meaning of
section 1128(a)(2) and 1128(a)(i) of the Act. I.G. Ex.
8.

13. The convictions of the criminal offenses at issue
here relate to the neglect or abuse of patients and is
connected with the delivery of a health care item or
service, within the meaning of section 1128(a)(2) of the
Act.
4

14. Pursuant to section 1128(a)(2) of the Act, the I.G.
is required to exclude Petitioner from participating in
Medicare and Medicaid.

15. The minimum mandatory period of exclusion pursuant
to section 1128(a)(2) is five years. Act, section
1128(c) (3) (B).

16. Under section 1128(a)(2) of the Act, the fact that a
conviction within the meaning of section 1128(i) has
occurred mandates exclusion.

17. Neither the I.G. nor an administrative law judge is
authorized to reduce the length of a mandatory five-year
period of exclusion.

18. The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a) (2) and
1128(c)(3)(B) of the Act.

DISCUSSION

The I.G. excluded Petitioner from participating in
Medicare and directed that Petitioner be excluded from
participating in Medicaid, pursuant to section 1128 (a) (2)
of the Act. This section mandates the exclusion of
individuals who are:

convicted, under Federal or State law, of a criminal
offense relating to neglect or abuse of patients in
connection with the delivery of a health care item
or service.

The I.G.'s authority to impose and direct an exclusion
under section 1128(a)(2) is based on the fulfillment of
the following statutory criteria: (1) conviction of a
criminal offense, (2) relating to neglect or abuse, (3)
of patients, and (4) in connection with the delivery of a
health care item or service.

The law relied upon by the I.G. to exclude Petitioner
requires, initially, that Petitioner has been convicted
of a criminal offense. Petitioner, a registered nurse,
was charged with unlawfully failing to care for several
elderly individuals at St. Ann's Home for the Aged who
had been entrusted to her for care. A jury found
Petitioner guilty of violating New York law and a judge
sentenced her. Additionally, in a separate criminal
proceeding, Petitioner was convicted of a willful
violation of the public health laws in connection with
5

her failure to administer a blood glucose test to a
patient in the Westgate Nursing Home.

Section 1128(i) of the Act provides that an individual
will be deemed "convicted" under any of the following
circumstances:

(1) when a judgment of conviction has been entered
against the individual or entity by a Federal,
State, or local court, regardless of whether there
is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against
the individual or entity by a Federal, State, or
local court;

(3) when a plea of guilty or nolo contendere by the

individual or entity has been accepted by a Federal,

State, or local court; or

(4) when the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgement of conviction has been withheld.

In the case at hand, sections 1128(i)(1) and (2) both

apply and thus I find Petitioner "convicted" for purposes

of the mandatory exclusion law.

Next, the statute requires that the criminal activity
must have been related to the delivery of health care
items or services (although not necessarily related to
the Medicaid or Medicare programs). It is undisputed
that Petitioner was employed as a registered nurse at
both St. Ann's Home for the Aged and Westgate Nursing
Home and that the victims were patients who had been
formally placed in her care. It is also true that, in
the circumstances surrounding each of her convictions,
Petitioner failed to provide services to patients and
then falsified records to indicate that she had provided
these services. Thus, Petitioner's entire relationship
with these individuals, including the crimes she
committed against them, was based upon the delivery of
health care items or services, as required by section
1128 (a) (2).

The final requirement of section 1128(a)(2) is that the
persons victimized have been subjected to neglect or

abuse. Although neither of these terms is defined in the

statute, I regard it as self-evident that Petitioner's
6

violation of physicians' direct orders by failing to (1)
irrigate a patient's catheter; (2) properly treat two
patients' bedsores; and (3) administer a blood glucose
test resulted in these patients suffering pain or harm
and constitutes neglect and abuse within the meaning of
the statute. Petitioner's attempts to hide her misdeeds
by falsifying patients’ charts to give the impression
that she had performed services which she did not also
constitutes neglect and abuse under the statute.

Petitioner claims that she has been wrongly accused and
is not guilty of the offenses of which she has been
convicted. Specifically, Petitioner claims that she did
not receive a fair trial in the City Court of Rochester
in that the judge was biased against her, her colleagues
lied under oath, and her attorney was not diligent in
presenting her case. These allegations, however, are not
relevant here. Petitioner may not use these
administrative proceedings to relitigate questions
presented to and resolved by the State court. The
statute requires that the Petitioner only be "convicted."
If Petitioner believes that she was unfairly convicted,
she may pursue this question in the State or federal
courts, but not in this forum. Under section 1128(a) (2),
proof that a relevant criminal conviction has occurred
ends the inquiry as to whether mandatory exclusion is
justified. DeWayne Franzen, DAB 1165 (1990). I am not
authorized to look beyond the fact of conviction, or
entertain claims of innocence, or consider evidence
intended to mitigate the minimum exclusionary period.
Consequently, Petitioner's explanations are not relevant
or material to the outcome of this case.

CONCLUSION

Petitioner's exclusion, for at least five years, is
mandated by sections 1128(a) (2) and 1128(c)(3)(B) of the
Act because of either of her convictions of a criminal
offense relating to the neglect or abuse of patients in
connection with the delivery of a health care item or
service.

/s/

Joseph K. Riotto
Administrative Law Judge
